         Case 1:19-cv-02676-RDM Document 63 Filed 07/20/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 L.M.-M., et al.,

        Plaintiffs,

        v.                                             Civil Action No. 1:19-cv-02676
                                                       (RDM)
 Kenneth T. Cuccinelli II, et al.,

        Defendants.


                 NOTICE OF WITHDRAWAL WITH PREJUDICE OF
             PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS

       The parties have reached a mutually agreeable settlement of the issues raised in

Plaintiffs’ Motion for Attorneys’ Fees and Costs, ECF No. 47. Accordingly, notice is hereby

given that Plaintiffs’ motion is withdrawn with prejudice.

Dated: July 20, 2021                             Respectfully submitted,

                                                    /s/ Bradley Jenkins
                                                    Bradley Jenkins (D.D.C. Bar ID MD0110)
                                                    CATHOLIC LEGAL IMMIGRATION
                                                    NETWORK, INC.
                                                    8757 Georgia Ave., Suite 850
                                                    Silver Spring, MD 20910
                                                    (301) 565-4820
                                                    bjenkins@cliniclegal.org

                                                    Tamara F. Goodlette (D.D.C. Bar ID TX0199)
                                                    REFUGEE AND IMMIGRANT CENTER
                                                    FOR EDUCATION AND LEGAL SERVICES
                                                    802 Kentucky Ave.
                                                    San Antonio, TX 78201
                                                    (210) 960-3206
                                                    tami.goodlette@raicestexas.org

                                                    Attorneys for Plaintiffs




                                                1
